Case 1:21-cv-20499-CMA Document 41 Entered on FLSD Docket 08/19/2021 Page 1 of 3




                  UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

                                 )
  MIKE DONOVAN, et al.,          )
                                 ) Civil Case No:
        Plaintiffs,              ) 1:21-cv-20499
                                 )
                                 )
  v.                             )
                                 ) JURY TRIAL DEMANDED
  Fernandez Rivadeneira, et al.  )
                                 )
        Defendants.              )
  _______________________________/

    JOINT NOTICE OF PROPOSED ORDER SCHEUDLING MEDIATION
        COME NOW, the parties to the above-styled civil action, by and through their

  undersigned counsel of record, who, pursuant to this Court’s order (ECF 38), hereby

  file the attached proposed order, setting forth the date for a mediation. In support

  thereof, the parties state that they have agreed upon a date for mediation.

        Mediation is scheduled for Thursday, March 3, 2022, at 10:00 a.m., in front

  of Paul Freedman, Esq.

        Respectfully submitted this 19th day of August 2021.

                                                /s/ Dallas LePierre
   HDR LLC                                      Dallas S. LePierre
   44 Broad Street NW, Suite 200                Florida Bar No. 101126
   Atlanta, GA 30303
   Tel. (404) 254-0442
   Fax (404) 935-9391
   dlepierre@hdrattorneys.com

                                            1
Case 1:21-cv-20499-CMA Document 41 Entered on FLSD Docket 08/19/2021 Page 2 of 3




                                           GERALDINE BONZON-KEENAN
                                           Miami-Dade County Attorney
                                           Stephen P. Clark Center
                                           111 N.W. 1st Street, Suite 2810
                                           Miami, Florida 33128

                                           By: s/ Ezra S. Greenberg
                                           Ezra S. Greenberg, Bar No. 85018
                                           Assistant County Attorney
                                           Email: ezrag@miamidade.gov
                                           Phone: (305) 375-5151
                                           Attorney for County Defendants




                                       2
Case 1:21-cv-20499-CMA Document 41 Entered on FLSD Docket 08/19/2021 Page 3 of 3




                            CERTIFICATE OF SERVICE

        I hereby certify that I have served a true and correct copy of the foregoing

  NOTICE OF PROPOSED ORDER SCHEUDLING MEDIATION with the Clerk of

  Court using the CM/ECF system which will automatically send email notification of

  such filing to all counsel of record.

        This 19th day of August, 2021.

                                                          /s/ Dallas LePierre
                                                          Dallas S. LePierre
                                                          Florida Bar No. 101126

  HDR LLC
  44 Broad Street NW, Suite 200
  Atlanta, GA 30303
  Tel. (404) 254-0442
  Fax (404) 935-9391
  dlepierre@hdrattorneys.com




                                          3
